HEDRICK, Judge.
Chapter 108A, Article 6, of the North Carolina General Statutes, entitled the “Protection of the Abused, Neglected, or Exploited Disabled Adult Act,” sets out the circumstances and manner in which the director of a county department of social services may petition the district court for an order relating to provision of protective services to a disabled adult. The Act applies only to abused, neglected, or exploited adults who are disabled. N.C. Gen. Stat. Sec. 108A-101(a) defines “abuse” as “the willful infliction of physical pain, injury or mental anguish, unreasonable confinement, or the willful deprivation by a caretaker of services which are necessary to maintain mental and physical health.” The statute provides for petition to the district court for an order in two circumstances: first, when the adult consents to services but his “caretaker” interferes with the provision of such services, and, second, when the disabled adult lacks capacity to consent to protective services.
In the instant case the director who sought court intervention alleged that Elizabeth Lowery was disabled and that she had been abused and exploited by her grandparents so as to invoke the provisions of the Act. He contended that Elizabeth had consented to protective services and that her grandparents had interfered with the provision of services. He thus sought a court *325order, authorized by N.C. Gen. Stat. Sec. 108A-104, enjoining Mr. and Mrs. Lowery from further interference. The director further indicated that he believed Elizabeth to lack capacity to consent to protective services, and thus also sought a court order authorizing the provision of protective services under N.C. Gen. Stat. Sec. 108A-105.
Rule 41(b), North Carolina Rules of Civil Procedure, provides that in a non-jury trial the defendant may seek dismissal at the close of plaintiffs evidence on the ground that plaintiff has shown no right to relief. If the court grants a 41(b) motion, the Rule requires the judge to make findings of fact in accordance with Rule 52(a). The reason for this requirement is set out in Helms v. Rea, 282 N.C. 610, 194 S.E. 2d 1 (1973): “Such findings are intended to aid the appellate court by affording it a clear understanding of the basis of the trial court’s decision, and to make definite what was decided for purpose of res judicata and estoppel. Finally, the requirement of findings should evoke care on the part of the trial judge in ascertaining the facts.” Id. at 619, 194 S.E. 2d at 7 (citation omitted).
The trial judge in the instant case concluded that Elizabeth was not abused and that there was no evidence of neglect or exploitation. Our examination of the meager findings of fact made by the trial judge, however, reveals that they do not support the court’s conclusion that Elizabeth was not abused. Indeed, the court’s findings, such as they are, appear to support a contrary conclusion. The court found that “beatings” were administered, that these beatings left marks, and that “such spankings are not the proper way to discipline Elizabeth.”
Whether “spankings or beatings” of a “disabled adult” amount to abuse within the meaning of N.C. Gen. Stat. Sec. 108A-101(a) depends on the circumstances under which such spankings or beatings are administered. Obviously, the trial judge in the instant case was of the opinion that the spankings and beatings administered to this twenty-one year old retarded adult were not abusive within the meaning of the statute; however, the judge did not make sufficient definitive findings regarding the facts and circumstances of this case to enable us to determine whether his conclusion is correct. In granting a motion under Rule 41(b), the trial judge has a duty to make definitive and *326detailed findings as to the subject of inquiry, so as to afford this Court “a clear understanding of the basis of the trial court’s decision.”
Examination of the remaining findings of fact made by the trial court reveals similar difficulties. The court’s failure to specifically identify the “fatal variance in the Petitioner’s evidence,” referred to in Finding of Fact No. 1, precludes review of that portion of the order. Furthermore, we believe the finding that “[t]here is no evidence of . . . exploitation” to be unsupported by examination of the record. While the court, sitting as the trier of fact, was not obliged to give credence to petitioner’s evidence in ruling on respondent’s Rule 41(b) motion, the judge had a duty to make findings of fact in support of his ruling in this regard. This he failed to do.
Because of the court’s failure to make findings of fact adequate to support the conclusions of law, the order appealed from is vacated and the cause remanded for a new hearing on all allegations contained in the petition and for new findings, conclusions, and entry of the appropriate order.
Vacated and remanded.
Judges Braswell and Eagles concur.